EXHIBIT 10.1
AAM 2009 Long-Term Incentive Plan
(Effective January 1, 2009)

 



--------------------------------------------------------------------------------



 



Contents

         
Article 1. Establishment, Purpose, and Duration
    1  
 
       
Article 2. Definitions
    1  
 
       
Article 3. Administration
    4  
 
       
Article 4. Eligibility and Participation
    4  
 
       
Article 5. Award Opportunity, Performance Goals, and Performance Period
    4  
 
       
Article 6. Employment and Participation
    5  
 
       
Article 7. Amendment and Termination
    6  
 
       
Article 8. Tax Withholding
    6  
 
       
Article 9. Indemnification
    6  
 
       
Article 10. Successors
    6  
 
       
Article 11. Nature of the Plan
    6  
 
       
Article 12. Legal Construction
    7  
 
       
Article 13. Section 409A
    7  

 



--------------------------------------------------------------------------------



 



AAM 2009 Long-Term Incentive Plan
Article 1. Establishment, Purpose, and Duration
     1.1 Establishment of the Plan. American Axle & Manufacturing Holdings, Inc.
(the “Company”), a Delaware corporation, hereby establishes an incentive
compensation plan to be known as the “AAM 2009 Long-Term Incentive Plan” (the
“Plan”), as set forth in this document. The Plan permits the payment of cash
awards based upon the achievement of predefined performance goals established by
the Committee.
     The Plan shall become effective as of January 1, 2009 (the “Effective
Date”) and shall remain in effect as provided in Section 1.3 hereof.
     1.2 Purpose of the Plan. The purposes of the Plan are to reward
Participants for the overall success of the Company; to provide Participants
with an incentive for excellence in individual performance; to retain key senior
employees; and to provide a competitive and valuable long-term incentive program
for Participants.
     1.3 Duration of the Plan. The Plan shall commence on the Effective Date and
shall remain in effect, subject to the right of the Board to alter, amend,
suspend, or terminate the Plan at any time pursuant to Article 7 hereof.
Article 2. Definitions
     For purposes of the Plan, the capitalized words shall have the meanings set
forth below:

  (a)   “Affiliate” means any Parent or Subsidiary and any person that directly
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, the Company.     (b)   “Award” means a grant under
the Plan of a cash incentive opportunity to be earned by and paid to a
Participant pursuant to the terms of the Plan and Award Document.     (c)  
“Award Document” means an agreement, certificate or other type or form of
document or documentation approved by the Committee that sets forth the terms
and conditions of an Award. An Award Document may be written, electronic, or
other media, may be limited to a notation on the books and records of the
Company and, unless the Committee requires otherwise, need not be signed by a
representative of the Company or Participant.     (d)   “Award Opportunity” or
“Award Opportunities” means the Award or Awards that a Participant can earn
based upon the achievement of a pre-established performance goal or goals during
a Performance Period as specified in the Participant’s Award Document and
pursuant to the terms of the Plan.     (e)   “Beneficial Owner” or “Beneficial
Ownership” shall have the meaning ascribed to such terms in Rule 13d-3 of the
General Rules and Regulations under the Exchange Act.

1



--------------------------------------------------------------------------------



 



  (f)   “Board of Directors” or “Board” means the Board of Directors of the
Company.     (g)   “Change in Control” means any of the following events:

  (i)   Any Person, excluding the Company and any subsidiary and any employee
benefit plan sponsored or maintained by the Company or any subsidiary (including
any trustee of such plan acting as trustee), directly or indirectly, becomes the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act), of
securities of the Company representing 20% or more of the combined voting power
of the Company’s then outstanding securities; or     (ii)   The consummation of
any merger or other business combination involving the Company, a sale of 51% or
more of the Company’s assets, liquidation or dissolution of the Company or a
combination of the foregoing transactions (the “Transactions”) other than a
Transaction immediately following which the shareholders of the Company
immediately prior to the Transaction own, in the same proportion, at least 51%
of the voting power, directly or indirectly, of (A) the surviving corporation in
any such merger or other business combination; (B) the purchaser of or successor
to the Company’s assets; (C) both the surviving corporation and the purchaser in
the event of any combination of Transactions; or (D) the parent company owning
100% of such surviving corporation, purchaser or both the surviving corporation
and the purchaser, as the case may be; or     (iii)   Within any 24-month
period, the persons who were directors immediately before the beginning of such
period (the “Incumbent Directors”) cease (for any reason other than death) to
constitute at least a majority of the Board or the board of directors of a
successor to the Company. For this purpose, any director who was not a director
at the beginning of such period shall be deemed to be an Incumbent Director if
such director was elected to the Board by, or on the recommendation of or with
the approval of, at least two thirds of the directors who then qualified as
Incumbent Directors, so long as such director was not nominated by a person who
commenced or threatened to commence an election contest or proxy solicitation by
or on behalf of a person (other than the Board) or who has entered into an
agreement to effect a Change in Control or expressed an intention to cause such
a Change in Control.

  (h)   “Code” means the Internal Revenue Code of 1986, as amended from time to
time.     (i)   “Committee” means the Compensation Committee of the Board, which
shall consist entirely of “non-employee directors” for purposes of Rule 16b-3 of
the Exchange Act and “outside directors” for purposes of Section 162(m) of the
Code; provided, however, that a failure to meet such requirements shall not
invalidate awards granted or decisions made by the Committee.     (j)  
“Director” means any individual who is a member of the Board of Directors of the
Company.

2



--------------------------------------------------------------------------------



 



  (k)   “Disability” shall have the meaning ascribed to such term in the
governing long-tern disability plan pursuant to which the Participant may be
entitled to benefits, if any, or if there shall be no such plan, as determined
by the Committee in its absolute discretion.     (l)   “Effective Date” shall
have the meaning ascribed to such term in Section 1.1 hereof.     (m)  
“Eligible Individuals” means the individuals described in Article 4 who are
eligible for Awards under the Plan..     (n)   “Exchange Act” means the
Securities Exchange Act of 1934, as amended from time to time, or any successor
act thereto.     (o)   “Participant” means Eligible Individual who has been
granted an Award under the Plan.     (p)   “Performance Period” means the period
established by the Committee and set forth in the Award Document over which
performance goals are measured.     (q)   “Person” shall have the meaning
ascribed to such term in Section 3(a)(9) of the Exchange Act and used in
Sections 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d) thereof.     (r)   “Retirement” means, with respect to any
Participant, such Participant’s voluntary resignation at any time after
attaining age 65 or as such term is defined in the governing retirement plan(s)
to which the Participant may be entitled to benefits, if any.     (s)  
“Subsidiary” means

  (i)   a corporation or other entity with respect to which the Company,
directly or indirectly, has the power, whether through the ownership of voting
securities, by contract or otherwise, to elect at least a majority of the
members of the board of directors or analogous governing body, or     (ii)   any
other corporation or other entity in which the Company, directly or indirectly,
has an equity or similar interest and that the Committee designates as a
Subsidiary for purposes of the Plan. For purposes of determining eligibility for
the grant of Incentive Stock Options under the Plan, the term “Subsidiary” shall
be defined in the manner required by Section 424(f) of the Code.

  (t)   “Target Award Opportunity” means the target award opportunity specified
in the Participant’s Award Document, as determined by the Committee.

Article 3. Administration
     3.1 The Committee. The Plan shall be administered by the Committee.

3



--------------------------------------------------------------------------------



 



     3.2 Authority of the Committee. Except as limited by law or by the
Certificate of Incorporation or Bylaws of the Company, and subject to the
provisions herein, the Committee shall have full and absolute discretionary
power to select Eligible Individuals who shall participate in the Plan;
determine the terms and conditions of Awards and Award Documents in a manner
consistent with the Plan; construe and interpret the Plan and any agreement or
instrument entered into under the Plan (including, without limitation, any Award
Document); establish, amend, or waive rules and regulations for the Plan’s
administration; and, subject to the provisions of Article 7 herein, amend the
terms and conditions of any outstanding Award to the extent such terms and
conditions are within the discretion of the Committee as provided in the Plan
and the related Award Document. Further, the Committee shall make all other
determinations which may be necessary or advisable for the administration of the
Plan.
     3.3 Decisions Binding. All interpretations, determinations, and decisions
made by the Committee pursuant to the provisions of the Plan and all related
orders and resolutions of the Committee shall be final, conclusive, and binding
on all individuals or entities, including the Company, Eligible Individuals,
Participants, and their estates and beneficiaries.
Article 4. Eligibility and Participation
     4.1 Eligible Individuals. Awards may be granted to officers, executives and
other key employees, as determined by the Compensation Committee, directors and
Non-Employee Directors of the Company or any of its Subsidiaries or joint
ventures, partnerships or business organizations in which the Company or its
Subsidiaries have an equity interest. Only employees of the Company or a Parent
or Subsidiary may be granted Awards. The Committee shall have the authority to
select the persons to whom Awards may be granted and to determine the number and
terms of Awards to be granted to each Participant. Under the Plan, references to
“employment” or “employed” include the service of Participants who are
Non-Employee Directors, except for purposes of determining eligibility.
     4.2 Actual Participation. The Committee, in its sole discretion, shall
determine which Eligible Individuals shall participate in the Plan during a
Performance Period. Such determination shall be made no later than three months
after the start of each applicable Performance Period. The Committee shall have
no obligation to grant any Eligible Individual an Award or to designate an
Eligible Individual as a Participant solely by reason of the Eligible Individual
having received a prior Award or having been previously designated as a
Participant. The Committee may grant more than one Award to a Participant and
may designate an Eligible Individual as a Participant for overlapping periods of
time.
Article 5. Award Opportunity, Performance Goals, and Performance Period
     5.1 Setting Award Opportunities. The Committee shall determine the duration
of each Performance Period and set each Participant’s Award Opportunities with
respect to a Performance Period. In addition, the Committee shall establish the
performance goal or goals that must be achieved during a Performance Period for
a Participant to earn and be paid his Award. The Committee shall specify the
foregoing in each Participant’s Award Document.
     5.2 Earning Awards. Subject to the terms of the Plan and the Award
Document, an Award shall be earned by and paid to a Participant for a
Performance Period based on the achievement of the performance goal or
performance goals for such Performance Period as set forth in his Award
Document.

4



--------------------------------------------------------------------------------



 



     5.3 Award Document. The right to earn and be paid an Award shall be
evidenced by an Award Document that shall specify the Performance Period, the
Participant’s Target Award Opportunity for the Performance Period, the
performance measures and related performance goals for earning an Award, the
determination of the Participant’s Award, and such other provisions as the
Committee shall determine. Award Documents may differ among Participants. The
right to earn an Award by a Participant under an Award Document shall not confer
upon any other Participant or Eligible Individual or any future Participant or
Eligible Individual a right to the same or similar benefits.
     5.4 Form and Timing of Payment of Awards. Payment of an Award shall be made
solely in cash in a single lump sum at such time as specified in a Participant’s
Award Document and shall be subject to the approval of the Committee.
     5.5 Effect of Termination of Employment. The effect of a Participant’s
termination of employment during a Performance Period regarding an outstanding
Award, if any, shall be specified in the Participant’s Award Document.
     5.6 Effect of a Change in Control. The effect of a Change in Control during
a Performance Period on a Participant’s outstanding Award, if any, shall be
specified in the Award Document.
     5.7 Nontransferability. The Award may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant other
than by will or by the laws of descent and distribution. Except for the
designation of the Participant’s beneficiary, the purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance of the Award shall
be void and unenforceable against the Company or any Affiliate.
Article 6. Employment and Participation
     6.1 Employment. Neither this Plan nor the Award Document shall be construed
as giving the Participant the right to be retained in the employ of, or in any
consulting relationship to, the Company or any Affiliate. Further, the Company
or any Affiliate may at any time dismiss the Participant or discontinue any
consulting relationship, free from any liability or any claim under this Plan or
the Award Document, except as expressly provided in this Plan.
     6.2 Participation. No employee shall have the right to be selected to be
paid an Award under this Plan, or, having been so selected, to be paid an award
at a future date.
Article 7. Amendment and Termination
     7.1 Amendment and Termination. The Board may, at any time and from time to
time, alter, amend, suspend, or terminate the Plan in whole or in part.
     7.2 Effect of Amendment or Termination. No amendment or termination of the
Plan may adversely affect in any material way any Award previously granted under
the Plan without the written consent of the Participant holding such Award.

5



--------------------------------------------------------------------------------



 



Article 8. Tax Withholding
     The Company shall have the right to deduct or withhold, or require a
Participant to remit to the Company, an amount sufficient to satisfy federal,
state, and local taxes, as required by law or regulation to be withheld with
respect to any taxable event arising as a result of this Plan.
Article 9. Indemnification
     Each individual who is or shall have been a member of the Committee, or of
the Board, shall be indemnified by the Company against and from any loss, cost,
liability, or expense that may be imposed upon or reasonably incurred by him in
connection with or resulting from any claim, action, suit, or proceeding to
which he may be a party or in which he may be involved by reason of any good
faith action taken or good faith failure to act under the Plan. Such individuals
shall be indemnified by the Company for all amounts paid by him in settlement
thereof, with the Company’s approval, or paid by him in satisfaction of any
judgment in any such action, suit, or proceeding against him; provided he shall
give the Company an opportunity, at its own expense, to handle and defend the
same before he undertakes to handle and defend it on his own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such individuals may be entitled under the Company’s
Articles of Incorporation or Bylaws, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.
Article 10. Successors
     All obligations of the Company under the Plan shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially of all of the business and/or assets of the Company.
Article 11. Nature of the Plan
     The Plan constitutes a mere promise by the Company to make benefit payments
in the future. A Participant has the status of a general unsecured creditor of
the Company. Nothing contained herein shall be deemed to create a trust or fund
of any kind or create any fiduciary relationship. The Plan is intended to be an
unfunded arrangement for tax purposes and for purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended.
Article 12. Miscellaneous
     12.1 Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
     12.2 Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

6



--------------------------------------------------------------------------------



 



     12.3 Requirements of Law. The grant of Awards under the Plan and any Award
Document shall be subject to all applicable laws, rules, and regulations, and to
such approvals by any governmental agencies or national securities exchanges as
may be required.
     12.4 Governing Law. To the extent not preempted by federal law, the Plan,
and all agreements hereunder, shall be construed in accordance with and governed
by the laws of the state of New York, without giving effect to the principles of
conflicts of law.
Article 13. Section 409A
     Awards granted pursuant to the Plan are intended to satisfy the
requirements of Section 409A of the Code with respect to amounts subject thereto
and shall be interpreted and construed in a manner consistent with that intent.
If any provision of this Plan or an Award Document causes the Award not to
satisfy the requirements of Section 409A of the Code, or could otherwise cause
the Participant to recognize income or be subject to the interest and penalties
under section 409A of the Code, then the provision shall have no effect or, to
the extent practicable, the Company may modify the provision to maintain the
original intent without violating the requirements of Section 409A of the Code.

7